PER CURIAM.
This is an interlocutory appeal seeking to overturn an Order of Reference to a Special Master. The order in question was entered on May 11, 1977.
This case has made frequent appearances in the appellate courts of the State. See: Blackhawk Heating & Plumbing Co., Inc. v. Data Lease Financial Corp., 302 So.2d 404 (Fla.1974); Data Lease Financial Corp. v. Blackhawk Heating & Plumbing Co., Inc., 325 So.2d 475 (Fla. 4th DCA 1975); Blackhawk Heating & Plumbing Co., Inc. v. Data Lease Financial Corp., 328 So.2d 825 (Fla. 1975); Blackhawk Heating & Plumbing Co., Inc. v. Data Lease Financial Corp., 352 So.2d 182 (Fla. 4th DCA 1977); Blackhawk Heating & Plumbing Co., Inc. v. Data Lease Financial Corp., 354 So.2d 1000 (Fla. 4th DCA 1977); Blackhawk Heating & Plumbing Co., Inc. v. Data Lease Financial Corp., 355 So.2d 533 (Fla. 4th DCA 1978); and Blackhawk Heating & Plumbing Co., v. Data Lease Financial Corp., 358 So.2d 1204 (Fla. 4th DCA 1978); cert. denied 364 So.2d 881 (Fla.1978).
We have reviewed the appellants’ arguments and find them to be without merit. The order which is the subject of this interlocutory appeal is, therefore, affirmed.
AFFIRMED.
CROSS, DAUKSCH and BERANEK, JJ., concur.